Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s claims 1 – 3 and 5 – 21 are allowable, because prior art does not teach:
(Claim 1) the first cross section has an oval shape and the second cross section has a rectangular shape.
(Claim 11) wherein in a cross section perpendicular to a top surface of the substrate and cutting through the channel regions and the source and drain regions along a lengthwise direction of the channels, each of the channels includes a middle portion wrapped around by the gate stack and two end portions directly under the gate spacers, wherein a thickness of the middle portion measured in a direction perpendicular to the top surface of the substrate is larger than that of the two end portions.
(Claim 17) depositing a plurality of third layers on the first suspended layers in the first fin, wherein the third layers include a second semiconductor material that differs from the first semiconductor material; and
driving the second semiconductor material to migrate from the third layers into corresponding first suspended layers in the first fin, thereby transforming the cross-sectional shape of the first suspended layers to be different from the cross-sectional shape of the second suspended layers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Remarks
The examiner has reviewed prior art in light of applicant’s comments and amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
September 10, 2022